Name: Commission Regulation (EC) No 2068/94 of 17 August 1994 amending Regulation (EC) No 1805/94 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/10 Official Journal of the European Communities 18 . 8 . 94 COMMISSION REGULATION (EC) No 2068/94 of 17 August 1994 amending Regulation (EC) No 1805/94 on the supply of milk products as food aid for lot E, point 21 of Annex I is replaced by the follo ­ wing : *21 . In the case of a second invitation to tender : (a) Deadline for the submission of tenders : 12 noon (Brussels time) on 22. 8 . 1994 ; (b) Period for making the goods available at the port of shipment stage in case of award of tender at port of shipment stage : 26. 9 . - 9 . 10. 1994 ; (c) Deadline for the supply : 30 . 10 . 1994.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 1 805/94 (3) issued an invitation to tender for the supply, as food aid, of 4 275 tonnes of milk powder ; whereas some of the conditions specified in the Annex to the Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1805/94 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1994. For the Commission Karel VAN MIERT Member of the Commission 0) OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 174, 7. 7. 1990, p. 6 . 0 OJ No L 189, 23. 7. 1994, p. 33.